DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the remote server, stationary devices for generating audio and video information, high-resolution video camera, infrared video camera backlight, backlight lamp, GPRS/GLONASS module, built-in secure memory, radio frequency identification system, system for recognizing and analyzing the information received on the middle level, the database of the system, display, the service weapon accounting system, system of filters, the system for analyzing and predicting the development of the situation, the service weapon accounting system, and the system of filtration, analysis, and predicting of the development of the situation of the upper level must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

The abstract of the disclosure is objected to because the phrase “a the” is present in line 12 of the abstract.  Also, the word “received” has been repeated in line 14 with no corresponding noun, and an article such as –an—is needed before “audio-video image” in line 20.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
There are no sub-headings in the specification such as –Summary of the Invention--, --Brief Description of the Drawings—and –Detailed Description of the Invention--.
Page 2, Line 12:  The acronym “ESD” should be spelled out at least once.
Page 3, Line 4:  The acronym “DESHO” should be spelled out at least once.
Page 4, Line 10:  The word “analysis” should be replaced with –analyzing—or the word “of” should be inserted afterwards.
Page 6, Line 8:  The word “analysis” should be replaced with –analyzing—or the word “of” should be inserted afterwards.
Page 8, Line 17:  What is “IP68”?  Is that a type of water resistance standard?
Page 11, Lines 13-15:  The sentence that makes up this paragraph is one long run-on sentence.
Page 11, Line 25:  The word “red” should be replaced with –read--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the lower level" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative 
Claim 1 recites “said devices” in line 14 when referring to the immediate proximity of the mobile device.  It is not understood which device this is referring to.  Is it the tracker device or the stationary devices?

Claim 1 recites the limitation "the middle level" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the upper level" in level 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the geolocation system" in line 29.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the mobile device for forming an audio-video image" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The subject matter the claim is referring to appears to be the “mobile device for generating audio and video information” in claim 1.

Claim 3 recites the limitation "the mobile device for forming audio-video image" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the built-in secure memory" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the electroshock weapon" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the built-in memory" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the automated processing information system" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the face recognition system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the database" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the mobile device for generating audio-video information" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the system for recognizing and analyzing the information" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the middle level" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the remote server" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the lower level" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the database" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the mobile device for forming audio-video image" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the upper level" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the category of common features" in line 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the system for analyzing and predicting the development of the situation" in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the system of the service weapon geolocation" in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the permanent electronic unit" in line 27.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the service weapon accounting system" in line 29.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the control level" in lines 29-30.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the system of filtration, analysis, and predicting of the development of the situation" in lines 32-33.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the upper level" in line 33.  There is insufficient antecedent basis for this limitation in the claim.

Claims 4 and 6 are rejected as being dependent upon rejected base claims.

Aside from the objections and rejections mentioned above, the claims do contain allowable subject matter.

The following is a statement of reasons for the indication of allowable subject matter:
Separate elements of the independent claims have been found in the prior art.  The weapon use monitoring system taught by Pike [U.S. 5,479,149] uses a transmitter enabling a weapon to be tracked anytime it is removed from its holster.  Also, cameras have been used in conjunction with weapon usage as seen in the system taught by Deng et al [US 2020/0355457] that also uses radio frequency communication.  Another Deng et al [US 2020/0117900] reference enables a body camera to initiate camera recording to support facial recognition functionality.  However, both independent claims of the current application combine the mobile devices for generating audio and video information with stationary devices for generating audio and video information as well as bidirectional data transmission channels with the tracker device, service weapon and remote server also in conjunction with an upper level for filtering, analyzing, and predicting the development of the situation as well as the control level having an accounting system that analyzes the legality of the use of the weapons.  This combination of elements is considered unobvious subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schuler et al [U.S. 9,743,267] pairs between a radio communication device and target wireless devices.
Nicoll [US 2017/0286654] equips a weapon with processing capabilities.
Day et al [US 2019/0295207] tracks lethal and non-lethal weapons.
Stawiszynski et al [U.S. 10,789,485] improves situational awareness at an incident scene.
Dumas [U.S. 10,922,937] can identify security threats such as terrorists and criminals.
Deng et al [US 2021/0080207] monitors and profiles firearm events.
Deng et al [U.S. 11,125,521] monitors a state of ammunition supply among a plurality of firearms.
Deng et al [U.S. 11,131,519] integrates a weapon tracking system with virtual reality.
Deng et al [U.S. 11,215,416] monitors firearms with a map-based interface
Canty et al [US 2022/0074692] detects a threat within a deployment location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
3/11/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687